Citation Nr: 0009073	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  98-10 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a low back disability has been 
submitted.

2.  Entitlement to a permanent and total disability rating 
for pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to May 1971.  

In a rating in December 1981, the regional office denied 
service connection for a back disability.  The veteran did 
not timely appeal.  

In July 1988, the veteran sought to reopen his claim for 
service connection for a chronic back condition, and the 
regional office denied this claim.  The veteran then 
appealed.  In a decision in February 1990, the Board of 
Veterans' Appeals (the Board) reviewed the entire evidence of 
record, indicating that the evidence introduced since 1981 
was new and material, but determined that the veteran was not 
entitled to service connection for a chronic back disability.  

In 1997, the veteran sought to reopen his claim for service 
connection for a low back disability, and submitted a claim 
for a permanent and total disability rating for pension.  
Subsequently, the regional office determined that the veteran 
had not submitted new and material evidence sufficient to 
reopen his claim for service connection for a low back 
disability.  The regional office also denied a permanent and 
total disability rating for pension.  The veteran appealed, 
and he testified at a hearing in November 1998 before the 
Board sitting at Louisville, Kentucky.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's claim 
for service connection for a low back disability.  

2.  In February 1990, the Board denied entitlement to service 
connection for a low back disability.  

3.  Additional evidence received since the February 1990 
decision is considered cumulative and redundant; such 
evidence, by itself, or in connection with other evidence, is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection.  


CONCLUSION OF LAW

The evidence received since the Board decision of February 
1990 denying service connection for a back disability is not 
new and material; therefore, it is insufficient to reopen the 
veteran's claim.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156, 20.1105 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he was involved in an accident 
near the termination of his service in which he injured his 
back, and that his current back disability is directly 
traceable to such accident.  

I.  Background

The service medical records for the period through a 
separation physical examination in March 1971 are negative 
for any complaints, findings, or diagnoses indicative of a 
chronic back disability.  On the separation physical 
examination, the veteran had no complaints relating to the 
back, and physical examination of the spine and lower 
extremities was essentially normal.  

The service medical records further show that on May 11, 
1971, approximately 17 days prior to the veteran's 
separation, he complained of pain in the left hand.  It was 
indicated that he recently had been in a "track" accident, 
being thrown off, and landing on his hand.  (Various entries 
throughout the record use the term "track".  In context, it 
appears that this is army slang for a tracked vehicle such as 
an armored personnel carrier (M113).)  Physical examination 
showed mild tenderness over the second metacarpal head.  
There were no complaints, findings, or diagnoses indicative 
of an injury to, or disability of, the back.  On May 28, 
1971, he signed a form that indicated that there had been no 
change in his medical condition since his separation 
examination. 

In November 1981, an original claim for service connection 
for residuals of an injury to the back was received from the 
veteran in which he claimed that he had been involved in a 
track accident in February 1971.  In a rating in December 
1981, the regional office denied service connection for a 
chronic back disability.  The veteran was advised of this 
determination, and he failed to present a timely appeal.  

In 1988, the veteran sought to reopen his claim for service 
connection for a chronic disability of the back.  Department 
of Veterans Affairs (VA) outpatient treatment reports for 
1987 and 1988 show complaints of back pain, including pain in 
the scapular region.  The veteran provided a history that he 
had had such back pain since an accident in service in 1971.  
X-rays of the thoracic spine and left shoulder were within 
normal limits.  

He also submitted a copy of an undated newspaper article 
reporting on the death of three soldiers and minor injuries 
to three others when an armored personnel carrier overturned, 
along with copies of 3 pictures showing an overturned 
vehicle.  No names were given.  The veteran testified at a 
hearing at the regional office in June 1989 that he was 
riding in the track which overturned.  He stated that his 
upper body hit the hatch cover.  He had had back pain since 
that time, with treatment by a chiropractor in 1975 and 1976, 
and with a doctor in 1979 or 1980.  

In February 1990, the Board reviewed the evidence of record 
and concluded that his back disability had not been incurred 
in or aggravated in service.

In 1997, the veteran submitted a claim for a permanent and 
total disability rating for pension, and sought to reopen his 
claim for service connection for a back disability.  The 
veteran submitted a statement from a chiropractor, Bob 
Woodward, dated in January 1997, indicating that he treated 
the veteran in 1980 and 1982 for complaints of lower and mid 
back pain.  The veteran had other complaints also.  
Dr. Woodward indicated that recently the veteran had relayed 
a history that he had been involved in a military vehicular 
accident in 1971, in which he was thrown against a hatch 
door.  Dr. Woodward stated that in talking with the veteran, 
he informed the veteran that such accidents could have an 
effect on a person's health years later, even if there seemed 
to be no demonstrable injury at the date the accident 
occurred.  Dr. Woodward stated that it was possible that some 
of the veteran's current problems originated with injuries 
that were undiscovered immediately after the accident in 
1971.  

Dr. Woodward provided copies of his records of treatment of 
the veteran.  In September 1980, the veteran provided a 
history that he had had pain in the lower back since age 16, 
when he fell 60 feet and hit his back.  He also indicated 
that he had been in a vehicular accident about five years 
previously when he had hit a tree.  Other records for 1982 
show that the veteran complained of lower mid back pain, with 
a history of falling a distance of 60 feet when he was 16 
years old, and being in a car accident seven years 
previously.  

Records were also received showing that the veteran was 
treated by a chiropractor, F. W. Evans, in June 1994 after 
the veteran was involved in an automobile accident in which 
his vehicle was struck in front.  He had various subjective 
complaints including pain in the upper, mid, and low back 
area.  The examination resulted in the diagnosis of sprain in 
the cervical and lumbosacral areas.  

The veteran submitted another copy of the undated newspaper 
article reporting that three servicemen had been killed in an 
armored personnel carrier accident, with the pictures he had 
previously submitted.  

VA outpatient treatment reports for 1996 and 1997 show 
treatment for various disabilities, including complaints of 
pain in the low back area.  X-rays of the cervical, thoracic, 
and lumbar spine in October 1996 showed mild degenerative 
changes, but no disc pathology.  A MRI of the lumbar spine in 
early 1997 was interpreted as showing mild degenerative 
changes, without disc pathology.  A second reading of the MRI 
resulted in the same opinion.  

A statement was received from the veteran's mother in 
November 1998, recalling that the veteran had complained of 
pain shortly after discharge from service.  She did not 
specify the location of the pain. 

At a hearing before the Board sitting at Louisville, Kentucky 
in November 1998, the veteran stated that he had had no 
treatment for his back immediately after the accident in 
service, and that he first noticed problems with his back 
shortly after service.  He indicated that he would "crack" 
his back after service, and that the back pain was continuous 
from a time shortly after service until presently.  

II.  Analysis

In order to reopen a claim for service connection, it is 
incumbent upon the applicant to submit new and material 
evidence which bears directly and substantially upon the 
specific matter under consideration and which is neither 
cumulative nor redundant.  Such evidence, by itself, or with 
evidence previously considered, should be so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or was 
aggravated therein.  38 C.F.R. § 3.303.  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

In this case, the Board denied entitlement to service 
connection for a back disability in a decision in February 
1990.  At that time, the veteran claimed to have injured his 
back in an accident in the latter part of his service.  In 
fact, the evidence at the time, showed that the veteran was 
involved in a tracked vehicle accident in early May 1971 when 
he was thrown off of a track, landing on his hand.  There 
were no complaints, findings, or diagnoses indicative of an 
injury to the back at the time.  The other service medical 
records also failed to show any previous complaints, 
findings, or diagnoses indicative of a chronic back 
disability.  The evidence considered by the Board in February 
1990 further showed treatment for complaints involving the 
back in the 1980's, with the veteran providing a history that 
he had injured his back in a track accident while in service 
in 1971.  After reviewing the evidence of record, the Board 
concluded that there was no evidence that the veteran had 
incurred any chronic disability of the back in the accident 
in service, or at any time during service, and that a back 
disability had not been shown until many years after 
discharge from service.  The Board concluded that the 
evidence did not establish that the back problem which was 
first medically documented in the 1980's had its onset in 
service, or had any relationship to any incident that 
occurred in service.  

The evidence introduced by the veteran since the February 
1990 Board decision is both cumulative and redundant in 
nature.  The veteran testified at a hearing before the Board, 
offering similar testimony as had been considered by the 
Board in February 1990 (when the veteran testified at a 
regional office hearing in June 1989).  The veteran also 
submitted copies of the same newspaper article and pictures 
of a tracked vehicle accident, which had been considered by 
the Board in February 1990.  Such testimony and evidence is 
considered cumulative, repetitive, and redundant.  

The veteran has also been treated at a VA medical facility 
recently, and X-rays and an MRI of the spine showed mild 
degenerative changes, without disc involvement.  These 
medical records merely show continued treatment for 
complaints of back pain which had been present for many 
years.  While the veteran provided a history that he had had 
a back injury in service, this history was similar to 
statements previously considered by the Board in 1990.  These 
medical records fail to demonstrate any etiological 
relationship between the veteran's current complaints and any 
injury in service.  In fact, the use of the term 
"degenerative" in these reports implies a non-traumatic 
etiology for the changes.  These medical records are 
considered cumulative and not helpful to the veteran.  

The veteran submitted a statement from his mother in which 
she stated that the veteran had complained of pain shortly 
after service, but such statement does not identify the 
nature or site of such pain, or refer to that pain as being 
due to any disability treated in service or any incident that 
occurred in service.  In addition, where the determinative 
issue involves medical causation, competent medical evidence 
to that effect is required.  The veteran's mother would not 
have the requisite knowledge to offer the required medical 
evidence to link any disability after service to any injury 
in service.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  For 
these reasons, this statement is not considered material. 

The veteran also submitted a report from a chiropractor, F. 
W. Evans, dated in June 1994, reporting on treatment in 1994 
for complaints of pain in the cervical, thoracic, and lumbar 
spine after an automobile accident.  Such treatment record 
fails to indicate any relationship between such complaints 
and accident, and the veteran's service.  The statement 
merely shows treatment for complaints of back pain attributed 
to a source other than service.  Such a record is clearly not 
material to the veteran's claim.  

Finally, the veteran has presented clinical records and a 
statement from another chiropractor, Bob Woodward.  Dr. 
Woodward's records document treatment of the veteran in 1980 
and 1982 for back complaints.  It is quite pertinent to note 
that in these 1980's clinical records, the veteran provided a 
history of falling 60 feet at age 16, prior to service, and 
having back complaints since that time.  He also provided a 
history of an automobile accident, injuring his back, in 
1975, but, strikingly, no history of injury to the back 
during service was recorded.  These clinical records showing 
contemporaneous treatment in 1980 and 1982, but fail to link 
any disability of the back to the veteran's service, and 
clearly note other possible causes.  

Dr. Woodward provided a statement in January 1997, 
approximately 26 years after the veteran's discharge from 
service, indicating that the veteran had recently provided a 
different history to the effect that he had been involved in 
a vehicular accident in service in 1971, in which he was 
thrown against the hatch door.  Dr. Woodward expressed an 
opinion that it was possible that some of the veteran's 
current complaints originated with injuries that were 
undiscovered immediately after such accident.  While this 
statement is new, it is based on the veteran's history of 
injuring the back in service, which is clearly inconsistent 
with the contemporaneous medical records.  This history was 
considered by the Board in 1990, and rejected.  Further, Dr. 
Woodward only refers to the possibility that some of the 
veteran's current problems originated in service.  This 
chiropractor phrased his January 1997 statement carefully, 
and it is clear that the chiropractor was responding to the 
veteran's history and to the question of possibilities, 
rather than reasonably probable events.  Such a statement, in 
view of Dr. Woodward's own clinical records, and other 
clinical records, is not considered material.  Basically, Dr. 
Woodward's opinion in January 1997 is too speculative, and 
standing in juxtaposition to the other evidence, including 
Dr. Woodward's own clinical records, is not considered 
material.  


ORDER

New and material evidence to reopen the claim for service 
connection for a back disability has not been submitted.  To 
this extent, the benefit sought on appeal is denied.  


REMAND

The veteran has submitted a claim for a permanent and total 
disability rating for pension.  Treatment records in the 
veteran's claims file indicate that the veteran has various 
disabilities, including degenerative changes in the cervical, 
thoracic, and lumbar spine, and is being treated for 
hypertension.  The clinical records also show other 
disabilities, including flat feet, pain in various joints, 
and residuals of a fracture in the left arm.  

The rating action in June 1998 fails to show that all of the 
veteran's various disabilities of record were evaluated for 
pension purposes.

In addition, in a statement in August 1998, and at his 
hearing before the Board in November 1998, the veteran 
indicated that his back disability had increased in severity.  
The veteran at his hearing indicated that he had received 
additional treatment, including receiving a TENS unit, and 
that he was seeking an appointment with the mental hygiene 
clinic.  

Finally, the veteran recently indicated that he had been 
attempting to secure Social Security benefits for the last 5 
years.  Since a claim for social security benefits is closely 
comparable to a claim for pension benefits, the regional 
office should contact Social Security and obtain copies of 
all of the veteran's medical records relating to his claim(s) 
for Social Security benefits, as those records may contain 
pertinent medical information from other sources. 

For the above reasons, the Board has determined that the 
issue of entitlement to pension should be REMANDED for the 
following actions:

1.  The regional office should obtain 
copies of all of the veteran's outpatient 
treatment reports at the appropriate VA 
medical facility since January 1998.  

2.  The regional office should contact 
Social Security and obtain copies of all 
of the veteran's medical records 
submitted in conjunction with his 
claim(s) for Social Security benefits.

3.  The regional office should make 
arrangements for another examination of 
the veteran to determine the nature and 
extent of all disabilities claimed by the 
veteran.  Any special examinations which 
are deemed appropriate should be 
accomplished.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The claims folder 
should be made available to the examiner 
or examiners prior to and during their 
examination of the veteran.  

4.  After the above has been 
accomplished, the regional office should 
assign percentage ratings for all of the 
veteran's various disabilities.  The 
regional office should also make a 
determination whether the veteran is 
entitled to a total disability rating 
based on either the "average person" test 
of 38 U.S.C.A. § 1502 (West 1991), or 
"unemployability" criteria under 
38 C.F.R. § 4.17 (1999).  

If the veteran's claim is again denied, the case should be 
processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  The supplemental statement of the 
case should contain percentage ratings for each of the 
veteran's disabilities, and the reasons and bases where such 
percentage ratings were assigned.  The supplemental statement 
of the case should also contain the reasons and bases for the 
denial of the veteran's claim under all criteria for 
entitlement to pension.  The veteran and his representative 
should then be provided an opportunity to respond.  No action 
is required of the veteran unless or until he receives 
further notice.  The purpose of this REMAND is to procure 
clarifying data, and to provide due process.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


Error! Not a valid link.

